Concurring Opinion by
Mr. Justice Bell:
All the members of this Court and all the parties agree that beginning with Fire Insurance Patrol v. Boyd, 120 Pa. 624, 15 A. 553 (1888), and continuing through Knecht v. St. Mary’s Hospital, 392 Pa. 75, 140 A. 2d 30 (1958), this Court has granted immunity to charities and other eleemosynary institutions from liability for the torts of their agents, servants, workmen and employees. Today, fortunately for hospitals and all charitable institutions in Pennsylvania which do so much good, this 'Court has reaffirmed those decisions and that doctrine.
I join in the Opinion of the Court. However, the dissenting Opinions advocate policies which would so upset the law of Pennsylvania and would bring so much harm to hospitals and other charitable institutions, and the claimants advocate specious principles which are so inimical to and violative of well settled *429principles of law that I feel compelled to write tbis concurring Opinion* to promptly answer and refute them.**
1. Tbe minority opinions would overrule without any legal justification decisions of tbis Court covering a period of over 70 years, and would not only disregard, but would effectually obliterate tbe last vestiges of tbe wise, salutary and time-tested principle of Stare Decisis.
2. Tbe minority substitute tbeir social-political philosophy for tbe law which has been enunciated and reiterated by tbe Supreme Court of Pennsylvania for 73 years; and, equally important, tbe social policy they would have tbis Court adopt flies in tbe teeth of the intent of tbe Legislature of Pennsylvania which has refused, in nearly every session for over 70 years, to enact legislation to repeal or modify tbe doctrine of charitable immunity.
3. Even if we assume that tbe rule of charitable immunity was Judge-made,*** tbe unsuccessful at*430tempts to have it legislatively abolished or changed over a period of 70 years have made it the legislatively approved public policy of Pennsylvania. Under such circumstances, if a change should be made in this long and firmly embedded Public Policy of the Commonwealth, as the minority desire, it should be and can be abolished only by the Legislature. Nevertheless, the minority would have the Courts flout the policy, and inexcusably and unnecessarily usurp the functions and powers of the Legislature* when those powers are under the Constitution of Pennsylvania (and of the United States) vested solely in the Legislature (and in Congress). Article II, §1 provides that “The legislative power of this Commonwealth shall be vested in a General Assembly . . and Article III, §1 provides “No law shall be passed except by bill. . . .”
The Constitution of the United States,**' and similarly the Constitution of Pennsylvania, created and or*431dained a Government composed of three great, separate and independent, yet co-ordinate Branches — the Executive, the Legislative and the Judicial. On this framework of Constitutional Government there was wisely and solidly built liberty and equal justice for all.
As this Court has aptly said: “Nothing is clearer in the constitution than the separation of the legislative and judicial branches of our state government. Neither possesses the powers of the other, and any power inherent in the one cannot be exercised by the other.” Hoopes v. Bradshaw, 231 Pa. 485, 487, 80 A. 1098. “ ‘The whole judicial power of the Commonwealth is vested in the courts. Not a fragment of it belongs to the legislature.’ ” Commonwealth v. Scoleri, 399 Pa. 110, 134, 160 A. 2d 215. “Conversely, courts may not encroach upon the powers of the legislature.” Leahey v. Farrell, 362 Pa. 52, 56, 66 A. 2d 577.
It is well for Courts to resist temptation and constantly recall the sage advice of Mr. Justice Frankfurter who said in Green v. United States, 356 U. S. 165, 193: “The admonition of Mr. Justice Brandéis that we are not a third [or super] branch of the Legislature should never be disregarded.”
There are several very important reasons why this principle or doctrine of charitable immunity should not be changed by this Court. Public charities are not like private individuals or corporations for profit, they are and in Pennsylvania always have been and should continue to be favorites* of the law: Voegtly Estate, *432396 Pa. 90, 151 A. 2d 593. See also: Girard Will Case, 386 Pa. 548, 127 A. 2d 287, and numerous authorities cited therein. The reasons are obvious.
The Long and Well Settled Law
In Bond v. Pittsburgh, 368 Pa. 404, 84 A. 2d 328, the Court, speaking through Mr. Justice (later Chief Justice) Hobace Stebn, aptly said (pages 407, 408, 409) : “Notwithstanding the violent criticisms that have been directed by academic legal writers against the doctrine of the immunity of charitable organizations from tort liability, and notwithstanding also the fact that there is considerable conflict in the judicial decisions on the subject among the several States, our own Commonwealth has, from the earliest times, stood firm in its adherence to the principle of immunity. For confirmation of that assertion it is only necessary to refer to such cases as Fire Insurance Patrol v. Boyd, 120 Pa. 624, 15 A. 553; Gable v. Sisters of St. Francis, 227 Pa. 254, 75 A. 1087; Siidekum, Administrator, v. Animal Bescue League of Pittsburgh, 353 Pa. 408, 45 A. 2d 59; Betts v. Young Men’s Christian Association of Erie, 83 Pa. Superior Ct. 545; Paterlini v. Memorial Hospital Ass’n. of Monongahela City, 247 Fed. 639 (3 C.C.). In the Gable case, supra, it was said (p. 258, A. p. 1088), ‘It is a doctrine too well established to be shaken, and as unequivocally declared in our own state as in any other, that a public charity cannot be made liable for the tort of its servants.’ Surely a doctrine so deeply embedded in the structure of our common law should not lightly be overturned in violation of the rule of stare decisis. Principles of the common law are not established or developed arbitrarily; they congeal during the course of the years from the fluidity of recurrent judicial decisions which presumably reflect the sentiments and social values of the commu*433nity. Measured by that standard there is no class of institutions more favored and encouraged by our people as a whole than those devoted to religious or charitable causes. Public-minded benefactors are not likely to have their generous impulses encouraged if advised that some janitor, watchman or other employe of a charitable organization who carelessly fails to note the displacement of a brick or stone in a pavement may thereby bring about the loss of all the property and funds which the donors had sought to devote to the common good. If and when there is to be any change in the doctrine of the immunity of charitable institutions from tort liability, it ought to be effected, not by the courts, but by the legislature, which is, of course, the ultimate tribunal to determine public policy.* Incidentally, it will be remembered that this is not the only class of cases in which the victim of an accident may not recover damages from other than the individual who actually committed the tort; for instance, no such recovery is permitted where the accident results from the negligence of the agent or servant of a municipality while engaged in the performance of a governmental function.
“. . . What is the real basis upon which the immunity principle rests? It is, as expressed in Fire Insurance Patrol v. Boyd, supra (p. 647, A. p. 557) that the funds specially contributed for a public charitable purpose should not be misapplied to objects not contemplated by the donors, for a public charity is but a trustee and is bound to apply its funds in furtherance of the charity and not otherwise. It was also stated in Gable v. Sisters of St. Francis, supra, (p. 258, A. p. 1088) that the doctrine rests fundamentally on the fact that liability, if allowed, would lead inevitably to *434a diversion of the trust funds from the purposes of the trust.”
In Knecht v. St. Mary’s Hospital, 392 Pa. 75 (1958), supra, Mr. Chief Justice Jones (speaking, for the Court) reiterated and reaffirmed the charitable immunity principle and said (pages 76, 78) :
“The immunity of an eleemosynary institution from tort liability has long been the established rule in Pennsylvania: [citing cases].
“A rule of non-liability, even though judge-made, that has become as firmly fixed in the law of this State as has the charitable immunity from tort liability, should not be abrogated otherwise than by a statute made to operate prospectively. . . . whether,- in this day of traffic hazards from automotive vehicles of charities as well as of all others, the rule as to charitable immunity should be rescinded poses a question of public policy which falls peculiarly within the competence of the legislature.”
Public Policy
In almost every session of the Legislature since the charitable immunity doctrine or principle was expressly recognized and established by this Court, attempts have been made to have it abolished or modified by the Legislature. .These unsuccessful attempts which continued for nearly three-quarters of a century demonstrate that the Legislature believed for 70 odd years that the charitable immunity principle is sound and wise and in accordance with the State’s public policy toward charitable institutions. It is therefore fair to say that not only in theory and presumptively but far more important in actuality, charitable immunity has become the established public policy of Pennsylvania. We note that once again, viz., in 1959-1960, the Legis*435lature appointed a committee to study this problem in all its phases in order to determine whether it is wise to continue or modify or abolish charitable immunity. It is obvious that any change in the States public policy towards charities should be left to the Legislature, first because the Constitution commits this power to the Legislature, and secondly because the Legislature and it alone will have at its finger tips all of the pertinent data pro and con on this subject — including the financial efféct on the hospitals and their charitable contributors, which repeal or modification of the principle would cause.
The minority’s statement that .charitable institutions in Pennsylvania have been sufficiently alerted to protect themselves by insurance because of the successful attacks on charitable immunity in our bordering states — in view of the decisions of the Supreme Court of Pennsylvania which clearly and unquestionably, established charitable immunity from torts and iterated and reiterated it over and over again from 1888 to 1958 — is not only an obvious non sequitur but is clearly without any merit. Furthermore, in Knecht v. St. Mary’s Hospital, supra, this Court once again reiterated that any change in the charitable immunity policy would have to come from the Legislature, thereby lulling charitable institutions into believing that it would be unnecessary to obtain insurance until such time as the Legislature had acted.
Reason and Necessity
The prior decisions of this Court are supported by the Legislature and by Public Policy, by reason and by necessity. It is an indisputable fact that notwithstanding the enormous amounts hospitals charge patients, nearly all private (general) hospitals operate in the red. Private hospitals cannot exist as such without (1) *436the benevolence of charitable benefactors and (2) State and/or City aid. Hospitals * in metropolitan Philadelphia and in many other parts of the State, are desperate for money — even with State grants and several hundred thousands of dollars received annually from endowments and gifts of charitably disposed persons and from fund drives, these hospitals are not able to cover their operating costs and expenses, necessary depreciation, and interest and amortization of their fixed obligations. It has long been recognized and it is an indisputable fact that .the money given to hospitals creates a Trust for Humanity. Hospitals, in their care and relief of the sick, the needy, the poor, and the suffering, are the greatest of all charities. Who will want to continue to give to hospitals when they learn that enormous sums of money (huge and at times fantastic verdicts of $50,000 to $300,000 in a single case are not uncommon) will be diverted from the use and benefit of the hospital and the ill and suffering patients, and will instead be used to pay many persons for real or imaginary or faked ills and their attorneys who will likely receive, a contingent fee of 33% to 50% ? Isn’t it obvious that charitable contributions will dry up, and isn’t it likely that we will force private hospitals into becoming State or Government owned and operated institutions and hasten socialized medicine? Isn’t it clear as crystal that the Public Welfare in this class of case is of far greater importance than a private individual’s injury?
Two reasons aré given by the minority to support their view, each of which is inadequate. (1) Hospitals can obtain at great additional (but unknown) expense, insurance to protect themselves — this is nothing new. *437(2) Many of onr sister States have modified or abolished the rule or doctrine of charitable immunity. Unless there are other persuasive reasons, this latter, like the former, furnishes no adequate reason why we should follow their example. The views and decisions of Courts of our sister States are always entitled to careful consideration and respect, but we have always reserved the right — which they in turn exercise — to make our own decisions in accordance with what we believe the law of Pennsylvania is or, in the light of our statutes or our pertinent prior decisions, or our public policy (if applicable), or reason and logic, should be.
Stare Decisis
To abrogate the long and well settled principle of charitable immunity and overrule a myriad decisions of this Court from 1888 to 1958, would, together with other decisions handed down by the present Court in the last few years, finally and effectually obliterate the principle of Stare Decisis which is part of the law of Pennsylvania (Borsch Estate, 362 Pa. 581, 589, 67 A. 2d 119).
In a Constitutional Eepublican form of Government such as ours, which is based upon law and order, Certainty (md Stability are essential. Unless the Courts establish and maintain certainty and stability in the law, businessmen cannot safely and wisely make contracts with their employees or with each other; the meaning of wills, bonds, contracts, deeds and leases will fluctuate and change with each change in the personnel of a Court; property interests will be jeopardized and frequently lost or changed; Government cannot adequately protect law-abiding persons or communities against criminals; private citizens will not know their rights and obligations; and public officials will not know from week to week or month to month the powers *438and limitations of Government. This has been recognized for centuries by English-speaking peoples. Lord Coke, Chief Justice of England, thus wisely expressed (circa ¡1600) these truths: “The knowne certain tie of the law is the safetie of all.” This has been a beacon light for Anglo-American Courts, for text authorities, and for law-abiding Americans ever since the foundation of .our Country. In the realm of the law it is usually expressed in the principle known as Stare Decisis. Stare Decisis is one of the bed-rocks upon which the House of Law has been erected and maintained.
In Brown v. Allen, 344 U. S. 443 (1953), Mr. Justice Jackson (in a concurring opinion on the abuse of the writ of habeas corpus) aptly and pertinently said (page 535) : “Rightly or wrongly, the belief is widely held by the practicing profession that this Court no longer respects impersonal rules of law but is guided in these matters by personal impressions which from time to time may be shared by a majority of Justices. Whatever has been intended, this Court also has generated an impression in much of the judiciary that regard for precedents and authorities is obsolete, that words no longer mean what they have always meant to the profession, that the law knows no fixed principles
Mr. Justice Frankfurter, in his concurring opinion in Green v. United States, 356 U. S. 165, 192 (1958) said: “To be sure, it is never too late for this Court to correct a misconception in an occasional decision, even on a rare occasion to changé a rule of law that may have long persisted but also have long been questioned and only fluctuatingly applied.* To say that every*439body on. the Court has been wrong for 150 years and that that which has been deemed part of the bone and sinew of the law should now be extirpated is quite another thing. . . . The admonition of Mr. Justice Beandeis that we are not a third branch of the Legislature should never be disregarded
Mr. Justice Douglas, avIio is generally regarded as the leading opponent of Stare Decisis, in an article written for the Columbia Law Revieiv of June 1949, *440Vol. 49, p. 735, said: “Uniformity and continuity in law are necessary to many activities. If they are not present, the integrity of contracts, wills, conveyances and securities is impaired. And there will be no equal justice under law if a negligence rule is applied in the morning but not in the afternoon. Stare decisis provides some moorings so that men may trade and arrange their affairs with confidence. Stare decisis serves to take the capricious elements out of law and to give stability to a society. It is a strong tie which the future has to the past.”
Mr. Justice Owen J. Roberts, Pennsylvania’s most illustrious member of the Supreme Court of the United States, in a dissenting opinion in Smith v. Allwright, 321 U. S. 649, 669, thus aptly and strikingly expressed his views concerning the erosion or abolition of the principle of stare decisis: “The reason for my concern is that the instant decision, overruling that announced about nine years ago, tends to bring adjudications of this tribunal into the same class as a restricted railroad ticket, good for this day and train only. I have no assurance, in view of current decisions, that the opinion announced today may not shortly be repudiated and overruled by justices who deem they have new light on the subject.”
Mr. Justice Éagen well expressed the same concern for Stare Decisis in the recent case of Commonwealth v. Woodhouse, 401 Pa. 242, 253, 164 A. 2d 98 (1960); “. : . Unquestionably, in a republican form of government as we are privileged to enjoy, order, certainty and stability in the law are essential for the safety and protection of all. Stare Decisis should not be trifled with. If the law knows no fixed principles, chaos and confusion will certainly follow. ... If some principle is based upon an erroneous premise long since dissipated by accurate, dependable knowledge, no one may *441justifiably or reasonably argue that the law should not be brought up with the times. If it is clear that the reason for a law no longer exists and modern circumstances and justice require a change, and no vested rights will be violated, a change should be made.”
The reason I am so deeply disturbed by the minority opinions will be apparent to anyone who examines the recent record of this Court and the frequency with which the Court has expressly or impliedly * overruled or nullified so many prior decisions and so much well settled law. In the words of Mr. Justice Jackson: “this Court has generated an impression in much of the judiciary [and of the Bar] that regard for precedents and authorities is obsolete, that words no longer mean what they have always meant to the profession, that that law knows no fiwed principlesFor over a century the Supreme Court of Pennsylvania has been regarded as one of the two or three outstanding Courts in our Country. Surely the Justices who endowed our Court with such high esteem and prestige cannot, as Justice Frankfurter aptly expressed it, have been so often wrong for 75 years as the decisions of the present Court in the last three years indicate.
Constitutionality of Prior Decisions
A new and novel proposition has been advanced by one of the present appellants,** namely, that all of the many decisions of this Court, which for over 70 years have granted to charities immunity from tort liability, *442are and always have been null and void because they all violated the Constitution. This proposition and corn elusion is derived from the following general language in Article I, Section 11 of the Constitution of 1874: “All courts shall be open; and every man for an injury done him in his lands, goods, person or reputation shall have remedy by due course of law. . . .”
If the proposition had any merit, it is more than strange that not one of the many great Constitutional lawyer-Judges who were, members of our Court ever discovered this unconstitutionality in a period of over 70 years. It is not difficult to see the reason. The Constitution does not mention, let alone grant, a remedy against persons who do not commit an injury, but are liable, if at all, under the judicially created doctrine of respondeat superior. The doctrine of respondeat superior is not covered, included or even mentioned in this or in any other section of the Constitution. Every man who is injured actually has a remedy against the person who inflicts the injury. This is admitted, but appellant avers “unconstitutionality” because in some cases where large verdicts are obtained, the person who inflicted the injury will not be financially able to pay the verdict and hence the Constitution should be extended and stretched to include some person or corporation which will likely be able to pay. This may or may not be a proper subject for Constitutional change —obviously it furnishes no basis for a stretch of the Constitution which would out-Procrustes Procrustes.

 Compare U. S. v. Mersky, 361 U. S. 431, 441, where Mr. Justice Brennan, concurring said: “I join the opinion of the Court. . . . Except that arguments are made here in dissent which would unsettle what has been settled by our precedents and reintroduce archaisms into federal criminal procedure, I would have refrained from expressing my views.”


 If these arguments are not answered specifically and forthwith, they will likely be argued soon again in this Court or in the halls of the Legislature.


 The rule of charitable immunity is usually referred to as Judge-made in spite of the fact that the Legislature of Pennsylvania by Act of January 28, 1777,**** adopted as the law of Pennsylvania the common law of England, with certain exceptions not now pertinent. In 1777 the rule of charitable immunity was clearly part of the common law of England. As early as 1811 this Court in Clayton v. Clayton, 3 Binney 476, after quoting the Act of January 28, 1777, supra, said (pages 490-491) : “The rule relied on by the *430plaintiff is frequently asserted, in the English books, which are evidence of the common law. ... I cannot see on what grounds the judiciary would be authorized to change the strong uniform current of decision, unless by the aid of the legislative branch.”


 The dangers inherent in such a usurpation ought to be apparent. It would undoubtedly stimulate retaliatory measures which will embitter both the Courts and the Legislature (or the Executive, as the case may sometimes be). In the history of our Country, one branch of Government has from time to time sought to encroach upon another branch, sometimes intentionally, more often unwittingly. These attempts, whether temporarily successful, or unsuccessful, have stirred wide bitterness, cleavage and strife which were not extirpated for many, many years. A recent outstanding example was -the open attempt of a President to pack the Supreme Court of the United States and make the Court a puppet of the Executive, in order to “constitutionalize” some of his unconstitutional plans for worthy objectives.


 The Constitution of the United States was described by the illustrious English Statesman William Pitt: “It will be the wonder and admiration of all future generations.” It enabled the American people in the short space of 150 years to become the happiest, the *431most prosperous, and the greatest nation in the world. This was accomplished by the arduous labor, the sacrifices, the thrift, the inventive genius, and the initiative, untrammeled by government, of free men and women steeped deep in the love of God.


 Charities are so favored in Pennsylvania that they, their income, their real property, and gifts inter vivos and testamentary which are made to them are exempt from all taxes including inheritance taxes.


 Italics throughout, ours.


 With the exception of Catholic hospitals whose expenses are much less because of the charitable work performed (without charge) by nuns.


 It is obvious, if we are to progress, that there always will be exceptions to every general rule or principle, and that neither the law nor the principal of stare decisis can or should be as immutable as the laws of the Medes and the Persians. Nevertheless, it is obvious, at least to me; that the principle of stare decisis Should not be ignored or extirpated, actually or effectually, because of changes *439in the personnel of a Court. Mr. Justice Ebankfubtee has stated the two exceptions which to him seem justifiable. I agree with him, and while I would express the same thoughts a little differently, I would go further. I would hold that the principle of Stare Decisis should always be applied, irrespective of the changing personnel of this (or any Supreme) Oourt, except in the two situations set forth by Justice Eeankftjbteb and in the following situations: (1) Where the Supreme Court of Pennsylvania is convinced that prior decisions of the Court are irreconcilable, or (2) the application of a rule or principle has undoubtedly created great confusion ;** or (3) in those rare cases where the Supreme Court of Pennsylvania is convinced that the reason for the law undoubtedly no longer exists, and modern circumstances and Justice combine to require or justify a change, and no one’s present personal rights or vested property interests will be injured by the change. Change of circumstances or modern circumstances does not mean, nor has it ever heretofore been considered as the equivalent of “change of personnel in the Court,” or the substitution of the social or political philosophy of a Judge for the language of the Constitution or of a written instrument, or well settled principles of law.


 See early and modern parol evidence rule: Gianni v. Russell, 281 Pa. 320, 126 A. 791; Phillips Gas & Oil Co. v. Kline, 368 Pa. 516, 84 A. 2d 301; Grubb v. Rockey, 366 Pa. 592, 79 A. 2d 255; Walker v. Saricks, 360 Pa. 594, 63 A.. 2d 9; Bardwell v. Willis Co., 375 Pa. 503, 100 A. 2d 102. See also: Cunningham Estate, 395 Pa. 1, 15 et seq., 149 A. 2d 72, in re the Pennsylvania Rule of Apportionment; cf. also: Northwestern States Portland Cement Company v. Minnesota, and Williams v. Stockham Valves & Fittings, Inc., 358 U. S, 450, in re State taxation of interstate commerce.


 Cases can be and Rave been changed or nullified in several ways: (a) by expressly overruling them or by stating that they will no longer be followed; or (b) by implication without mentioning them; or (e) by giving them or the language used therein a meaning different from what they have always meant to the profession.


 And at least impliedly, by one Of the dissenting opinions.